UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-1250
                                   ________________

                                   UNITED STATES,

                                            v.

                                    WAYNE JAMES

                                               Appellant,
                                   ________________

                              (Crim No. 3-15-cr-00042-001)
                                   ________________

                      SUR PETITION FOR PANEL REHEARING
                           AND REHEARING EN BANC


Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS,
PORTER, MATEY and PHIPPS, Circuit Judges

       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and a majority

of the judges who participated in the decision of the Court having voted for rehearing, it

is hereby ORDERED that the petition for panel rehearing is GRANTED. The opinion

and judgment filed January 23, 2020 are hereby VACATED. An amended opinion1 and

judgment will be filed contemporaneously with this order.



1
 The majority has made changes to the language that appeared at pages 11-12 and 14 of
the original opinion.
       In light of the action taken by the panel, the En Banc Court has determined that no

further action is required on the petition currently before it.




                                                   BY THE COURT,


                                                   s/Patty Shwartz
                                                   Circuit Judge

Dated: April 3, 2020
JK/cc: All Counsel of Record